Name: 89/171/EEC: Commission Decision of 1 March 1989 concerning the establishment of overall quantities of food aid for 1989 and establishing a list of products to be supplied as food aid
 Type: Decision
 Subject Matter: cooperation policy;  economic conditions
 Date Published: 1989-03-07

 Avis juridique important|31989D017189/171/EEC: Commission Decision of 1 March 1989 concerning the establishment of overall quantities of food aid for 1989 and establishing a list of products to be supplied as food aid Official Journal L 063 , 07/03/1989 P. 0030 - 0031*****COMMISSION DECISION of 1 March 1989 concerning the establishment of overall quantities of food aid for 1989 and establishing a list of products to be supplied as food aid (89/171/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 5 thereof, Whereas, in order to implement Council Regulation (EEC) No 3972/86, it is necessary to determine the total quantities of each product to be supplied under the food-aid operations for 1989 and to establish the products involved; Whereas the overall quantities of food aid for 1989 should be decided and the execution of food-aid operations shall be carried out according to the budgetary resources actually available; Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee, HAS ADOPTED THIS DECISION: Sole Article 1. The total quantities of each product to be supplied under the 1989 food-aid programme to certain developing countries and certain organizations are set out in Annex I. 2. The products which may be supplied as food aid are listed in Annex II. Done at Brussels, 1 March 1989. For the Commission Manuel MARÃ N Vice-President ANNEX II 1.2 // // // CN code // Descritption // // // 0202 // Meat of bovine animals, frozen // 0210 20 // Meat of bovine animals, salted, in brine, dried or smoked // 0305 // Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; fish meal fit for human consumption // ex 0402 // Milk and cream, in poweder, granules or other solid forms // ex 0405 00 // Butteroil // 0713 // Dried leguminous vegetables, shelled, whether or not skinned or split // 0806 20 // Dried grapes // ex Chapter 10 // Cereals // 1101 1102 // Cereals flours // 1103 // Cereal, groats, meal and pellets // 1104 // Cereal grains otherwise worked, except rice falling within CN code 1006; germ of cereals, whole, rolled, flaked or ground // 1106 10 00 // Flour and meal of the dried leguminous vegetalbes falling within CN code 0713 // ex 1202 // Groundnuts // 1509 // Olive oil // ex 1507 ex 1508 ex 1511 ex 1512 ex 1513 ex 1514 ex 1515 // Vegetable oils and their fractions, whether or not refined, but not chemically modified, for human consumption // 1602 50 // Other prepared or preserved meat, meat offal or blood of bovine animals // ex 1604 13 to 1604 16 // Prepared or preserved fish: sardines, sardinella and brisling or sprats; tunas, skipjack and Atlantic bonito (Sarda spp.); mackerel; anchovies; other // 1701 // Cane or beet sugar and chemically pure sucrose, in solid form // ex 1901 // Food preparations of flour, meal, etc., not elsewhere specified or included // ex 1902 // Uncooked pasta, not stuffed or otherwise prepared // ex 1905 // Sweet biscuits; waffles and wafers // 2002 // Tomatoes prepared or preserved otherwise than by vinegar or acetic acid // ex 2106 10 // Food preparations not elsewhere specified or included; protein concentrates and textured protein substances derived from milk